J-S27011-20
J-S27012-20

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    HAKIM BLATCH                               :
                                               :
                       Appellant               :   No. 2214 EDA 2019

               Appeal from the PCRA Order Entered July 12, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0007790-2014


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    HAKIM BLATCH                               :
                                               :
                       Appellant               :   No. 2215 EDA 2019

               Appeal from the PCRA Order Entered July 12, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0007792-2014


BEFORE:      SHOGAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY SHOGAN, J.:                           FILED NOVEMBER 06, 2020

       Appellant, Hakim Blatch, filed two separate notices of appeal from the

denial of his request for relief under the Post Conviction Relief Act (“PCRA”),

42 Pa.C.S. §§ 9541-9546. Appellant asserted that ineffective assistance of

counsel resulted in convictions at Docket Number CP-51-CR-0007790-2014,
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S27011-20
J-S27012-20


corresponding to Superior Court Docket Number 2214 EDA 2019, and CP-51-

CR-0007792-2014, corresponding to Superior Court Docket Number 2215

EDA 2019. Appellant raised identical issues and filed the same brief in both

appeals.     As such, pursuant to Pa.R.A.P. 513, we have consolidated these

appeals sua sponte, and address them concurrently. After careful review, we

affirm.

          The pertinent facts, as found by the trial court, were summarized in a

memorandum filed by a prior panel of this Court:

               In early January 2014, R.M. was working as a pizza
               delivery driver. At some point in early January 2014,
               R.M. was driving his vehicle when he noticed a
               woman, later identified as Kimberly Cook, walking
               down the street near 54th Street and Lansdown[e]
               Avenue in Philadelphia. R.M. honked his horn at Cook
               and pulled over his vehicle to talk with her, hoping to
               exchange phone numbers and meet with her later. At
               this time, Cook identified herself as “Zah.” fn1 While
               R.M. and Cook were talking and exchanging phone
               numbers, Cook noticed that R.M. had an amount of
               U.S. currency on the passenger side floor of his
               vehicle.

                    fn. 1 Cook was also identified as “Zamirah
               Johnson.”

               After meeting R.M., Cook told Appellant, her
               boyfriend, about the meeting and asked Appellant to
               rob R.M. Appellant agreed and arranged to have co-
               defendants Quadir Jeffries and Alonzo Wallace aid in
               the robbery. The plan was for Cook to accompany
               R.M. to his house, while Appellant, Wallace, and
               Jeffries followed in a separate car. Cook would then
               open the door for Appellant, Wallace, and Jeffries to
               enter and rob R.M.



                                        -2-
J-S27011-20
J-S27012-20

          On January 18, 2014, Cook called R.M. under the false
          pretense of meeting R.M. to have sex. Cook arranged
          to have R.M. pick her up near 56th Street and
          Lansdown[e] Avenue later that evening.          Cook,
          Appellant, Wallace, and Jeffries then headed to 56th
          Street and Lansdown[e] Avenue in Jeffries’ car. Also
          with them was Cook’s friend, Crystal Collins. Cook
          wished to have Collins present with her, as Cook did
          not know R.M. and was nervous about meeting him
          alone. Appellant, Jeffries, and Wallace waited in
          Jeffries’ car around the corner from where R.M. was
          waiting while Cook and Collins exited the vehicle and
          met with R.M.

          R.M. arrived at the corner of 56th Street and
          Lansdown[e] Ave[nue] and waited for approximately
          45 minutes before Cook arrived, accompanied by
          Collins. R.M. had both women get into his car and
          drove to his apartment on the 4200 block of North 7th
          Street in Philadelphia. While R.M. was driving, Cook
          was texting Appellant, providing directions as to
          where R.M. was driving and the address at which they
          stopped.

          Upon arriving at R.M.’s apartment, R.M., Cook, and
          Collins went inside and had a conversation about sex.
          While they were talking, Appellant, Jeffries, and
          Wallace arrived at R.M.’s apartment, finding the
          outside door locked, and Appellant texted Cook to tell
          her to open the door. At this time, Cook asked if she
          could go outside to smoke a cigarette, and R.M. gave
          her the keys to his car, telling her that he had a lighter
          inside of it. Cook then went downstairs and opened
          the door for Jeffries and Wallace to enter the building
          and directed them to R.M.’s bedroom. Jeffries and
          Wallace entered the building and went upstairs while
          Cook went to the street corner, throwing away R.M.’s
          keys, where she was later joined by Collins. As Collins
          left the building, Appellant entered.

          After letting Cook out of the apartment and watching
          her go down the steps, R.M. closed his door, only to
          reopen it and see men rushing up the steps. R.M.
          attempted to close his door, but Jeffries and Wallace

                                    -3-
J-S27011-20
J-S27012-20

          kicked the door in, forcing R.M. to the ground. While
          R.M. was on the ground, Jeffries and Wallace pistol
          whipped him with handguns while demanding that
          R.M. tell them where the money was, and threatening
          to shoot him. Appellant joined Jeffries and Wallace
          while they were beating R.M.           The assailants
          rummaged through R.M.’s room looking for cash, and
          found a cookie tin with marijuana and cash. They
          failed to find the large sum of cash that was in R.M.’s
          pocket.

          M.S., who lived in the apartment across from R.M.,
          heard the commotion and opened his door to see what
          was happening. M.S. saw two men standing in R.M.’s
          broken doorway. Wallace, noticing M.S. open the
          door, turned towards M.S. and shot at him. Closing
          the door as Wallace turned, M.S. ducked and was shot
          through the door, with the bullet striking his left arm.
          Had M.S. not ducked, the bullet would have struck
          M.S. in his heart. As the three robbers left the
          apartment building, Jeffries fired a shot at a security
          camera inside the front door.

          Hearing the assailants leave, R.M. checked on M.S.
          while M.S. called the police. Police responded and
          were let into the house by R.M. M.S. and R.M. were
          transported to Temple University Hospital for medical
          treatment.

          Police recovered one nine-millimeter fired cartridge
          case and one 40 caliber fired cartridge case from the
          first floor hallway of the home. Police also recovered
          the video tapes of the home surveillance system that
          covered the front entryway into the building. The
          inside camera appeared to be damaged by a gunshot.
          After his release from the hospital, M.S. found the 40
          caliber bullet that had struck him in his room and gave
          that bullet to [his] landlord, who turned it over to
          police.

          Later on the night of the shooting, Appellant, Cook,
          Collins, Wallace, and Jeffries all met at a speakeasy
          on Jackson and Taney Streets. While the group was
          together, they discussed Wallace shooting M.S. and

                                   -4-
J-S27011-20
J-S27012-20

           Jeffries shooting out the camera.       At this time,
           Appellant stated that Wallace and Jeffries had already
           pistol-whipped R.M. by the time Appellant got
           upstairs. Jeffries gave Collins some money at the
           speakeasy while Appellant gave Cook some
           marijuana.

           Police provided the media with a copy of the
           surveillance video, in an effort to get public help in
           identifying the robbers.       Deputy Sheriff Martin
           Samuels, who knew both Appellant and Jeffries from
           his time patrolling the area, watched the video of the
           assault and identified Appellant and Jeffries as two of
           the perpetrators. Police also conducted an analysis of
           the phone R.M. had used to contact Cook, and from
           that, were able to identify Cook as a suspect in [this]
           case. Police put Cook’s photo in a photo array and
           showed it to R.M., who identified Cook as the person
           he stopped on the street and who set him up for the
           robbery.

           Jeffries was arrested on February 23, 2014. Police
           made several efforts to locate Appellant and Cook in
           February and March 2014, but were unable to locate
           them. Appellant and Cook were arrested on June 4,
           2014. Wallace was arrested on June 11, 2014. After
           her arrest, Cook provided a statement to police,
           detailing her involvement in the robbery. Cook also
           identified Appellant, Wallace, and Jeffries to police. A
           cell phone tower analysis of the location of Appellant’s
           cell phone on the night of the robbery corroborated
           Cook’s statement to the police regarding the events
           surrounding the robbery.

Commonwealth v. Blatch, 169 A.3d 1157, 916 EDA 2016 (Pa. Super. filed

April 12, 2017) (unpublished memorandum) (quoting Trial Court Opinion,

6/15/16, at 2–7 (internal citations and some internal footnotes omitted)).

     On December 10, 2015, a jury found Appellant guilty of aggravated

assault of R.M, robbery, and burglary (Docket Number CP-51-CR-0007792-


                                    -5-
J-S27011-20
J-S27012-20

2014);1 and aggravated assault of M.S., criminal conspiracy, and carrying a

firearm without a license, (Docket Number CP-51-CR-0007790-2014).2 On

February 2, 2016, Appellant was sentenced to an aggregate term of twenty-

three to forty-six years of imprisonment.

        On April 12, 2017, this Court affirmed the judgment of sentence.

Blatch, 916 EDA 2016 (unpublished memorandum at *11). The Pennsylvania

Supreme Court denied Appellant’s petition for allowance of appeal on

September 6, 2017. Commonwealth v. Blatch, 170 A.3d 1027, 195 EAL

2017 (Pa. filed September 6, 2017).

        On October 26, 2017, Appellant filed a pro se PCRA petition challenging

trial counsel’s stewardship. On September 23, 2018, appointed counsel filed

an amended petition claiming that trial counsel was ineffective for failing to

object and request a mistrial when a law enforcement officer testified to

Appellant’s previous arrest for a domestic dispute and for failing to adequately

meet and interview Appellant in preparation for trial.      Amended Petition,

9/23/18, at 3–4.

        On May 23, 2019, the PCRA court issued notice pursuant to Pa.R.Crim.P.

907 of its intention to dismiss Appellant’s petition without a hearing. Although



____________________________________________


1   18 Pa.C.S. §§ 2702(a)(1), 3701(a)(1)(ii), and 3502(a)(1), respectively.

2   18 Pa.C.S. §§ 2702(a)(1), 903, and 6106(a)(1), respectively.



                                           -6-
J-S27011-20
J-S27012-20

he was represented by counsel, Appellant filed a pro se response to the court’s

Rule 907 notice. On July 12, 2019, the PCRA court entered an order dismissing

Appellant’s petition. This appeal followed.

      Appellant raises two issues for appellate review:

           (1) Was trial counsel . . . ineffective by failing to object or
      request a mistrial when a sheriff testified that he arrested
      [Appellant] on a previous case?

           (2) Was trial counsel . . . ineffective for failing to adequately
      meet or interview [Appellant] in preparation for trial?

Appellant’s Brief at 5.

     When reviewing the denial of a PCRA petition, we consider “whether the

PCRA court’s determination is supported by the record and free from legal

error.” Commonwealth v. Mitchell, 141 A.3d 1277, 1283–1284 (Pa. 2016)

(internal quotation marks and citation omitted). Our standard of review is de

novo as to the PCRA court’s legal conclusions. Commonwealth v. Mason,

130 A.3d 601, 617 (Pa. 2015).

      “With respect to claims of ineffective assistance of counsel, counsel is

presumed to be effective, and the petitioner bears the burden of proving to

the contrary.” Commonwealth v. Brown, 196 A.3d 130, 150 (Pa. 2018)

(citation omitted). Moreover,

      [A] PCRA petitioner will be granted relief only when he proves, by
      a preponderance of the evidence, that his conviction or sentence
      resulted from the ineffective assistance of counsel which, in the
      circumstances of the particular case, so undermined the truth-
      determining process that no reliable adjudication of guilt or
      innocence could have taken place.



                                      -7-
J-S27011-20
J-S27012-20


Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa. 2014) (quotation omitted).

       Pursuant to the United States Supreme Court’s decision of Strickland

v. Washington, 466 U.S. 668 (1984), and the Pennsylvania Supreme Court’s

decision in Commonwealth v. Pierce, 527 A.2d 973, 975-977 (Pa. 1987),

to prevail on a claim of ineffective assistance of counsel, the petitioner must

plead and prove three elements: 1) the underlying claim has arguable merit;

2) counsel had no reasonable basis for his action; and, 3) the petitioner

suffered prejudice as a result of counsel’s action. Brown, 196 A.3d at 150.

“If a petitioner fails to prove any of these prongs, his claim fails.” Spotz, 84

at 311 (citation omitted).

       Appellant first argues that trial counsel was ineffective for failing to join

Appellant’s co-defendant’s counsel’s objection and failing to request a mistrial

in response to the following exchange between the Commonwealth and

prosecution witness, Deputy Sheriff Martin Samuels (“Samuels”), a former

Philadelphia Housing Authority police officer:3

       [Assistant District Attorney]: In your six years that you were
       working Wilson Park, at what -- did you interact with [Appellant]?

       [Samuels]: I locked him up for -- domestic abuse.

       [Co-Defendant’s Counsel]: Objection.

       [The Court]: Sustained. Ladies and gentlemen of the jury, please
       disregard that last statement. Don’t consider that in any way.


____________________________________________


3 At the time of trial, Samuels was employed as a deputy sheriff with the city
of Philadelphia.

                                           -8-
J-S27011-20
J-S27012-20

N.T., 12/7/15, at 33–34.

      Appellant asserts that this allegation of ineffectiveness is meritorious

because counsel’s failure to object and request a mistrial resulted in waiver of

appellate review of whether a mistrial was warranted. See Commonwealth

v. Irvin, 134 A.3d 67, 75 n.12 (Pa. Super. 2016) (when a co-defendant

preserves an issue by objecting, the defendant waives the issue unless he

joins the objection). Appellant also avers that the statement concerning his

prior arrest was prejudicial in that the jury could infer from the testimony that

he “has prior contacts with the criminal justice system and has a tendency to

commit crimes.” Appellant’s Brief at 11. Finally, Appellant maintains that

there is a reasonable probability that the outcome of the trial would have been

different “but for trial counsel’s failure to object to the repeated assertions

from the officers.” Id. Appellant points out that he was not identified in court

by the victims and that the evidence implicating him in the crime emanated

from “a dubious witness [Ms. Cook] and a less than clear video.” Id. at 12.

      The PCRA court acknowledged counsel’s failure to object but declined to

find that she was ineffective based upon the following rationale:

      [I]t is true that defense counsel failed to object to the inadmissible
      evidence regarding [Appellant’s] prior arrest. However, because
      counsel for the co-defendant did object, the [c]ourt immediately
      sustained an objection to the improper testimony and immediately
      directed the jury to completely disregard it. Moreover, [Appellant]
      was not prejudiced by trial counsel’s failure to act because the
      record establishes that a mistrial was not required for several
      reasons.

             First, the improper testimony clearly was not intentionally
      elicited by the Commonwealth.            Samuels had identified


                                      -9-
J-S27011-20
J-S27012-20

      [Appellant] as one of the perpetrators of the robbery and assault
      here at issue from surveillance video of the crime posted on the
      web by the Philadelphia police. The Commonwealth needed to
      establish how Samuels was able to make the identification.
      Towards that end, the prosecutor established that Samuels had
      previously worked for 20 years as a Philadelphia Housing Authority
      Police Officer and was familiar with [Appellant] from Samuels’
      community policing for six years at the Wilson Park Projects.
      Unfortunately, when asked only whether he did community
      policing in the area, and whether he had any interactions with
      [Appellant], Samuels volunteered that he had arrested [Appellant]
      for domestic abuse. Second, the [c]ourt’s curative instruction was
      immediate, forceful and direct: “[P]lease disregard that last
      statement. Don’t consider that in any way.” In addition, rather
      than exploiting the reference, the prosecutor clarified that
      Samuels and [Appellant] had interacted during the community
      policing done by Samuels. Finally, no aspect of the instant case
      involved domestic violence.

            Under these circumstances, Samuel’s momentary reference
      to a prior domestic abuse arrest did not have the unavoidable
      effect of denying [Appellant] a fair trial. Accordingly, if trial
      counsel had objected and moved for a mistrial, the motion
      would have been properly denied. Because [Appellant] was
      not prejudiced by trial counsel’s inaction, counsel’s failure to act
      did not deprive [Appellant] of effective assistance of counsel.

PCRA Court Opinion, 11/13/19, at 8–9 (emphasis added) (record references

and citations omitted).

      In analyzing this claim under the three-part Strickland test, we agree

that the first prong of the test has been met, i.e., the underlying claim has

arguable merit.     Evidence of a defendant’s prior arrest is generally

inadmissible because it may lead the jury to infer past criminal conduct by the

defendant. Commonwealth v. Williams, 660 A.2d 1316, 1321 (Pa. 1995)

(citation omitted). However, turning to the third prong of the test—prejudice




                                     - 10 -
J-S27011-20
J-S27012-20


as a result of counsel’s failure to object to Samuel’s testimony and/or request

a mistrial, Appellant failed to meet his burden.4

       There are multiple factors to examine when a witness has proffered

improper testimony. Although a mistrial may be warranted if a juror could

reasonably infer from the testimony presented that the accused had engaged

in prior criminal activity, Commonwealth v. Zabala, 449 A.2d 583, 586 (Pa.

Super. 1982), not all references to prior criminal activity require a mistrial

unless the record indicates that prejudice resulted from the reference.

Commonwealth v. Blystone, 725 A.2d 1197, 1204–1205 (Pa. 1999). “The

nature of the reference and whether the remark was intentionally elicited by

the Commonwealth are considerations relevant to the determination of

whether a mistrial is required.” Commonwealth v. Guilford, 861 A.2d 365,

370 (Pa. Super. 2004) (citation omitted).           We also look to see if the

Commonwealth attempted to exploit the information.          Commonwealth v.

Valerio, 712 A.2d 301, 304 (Pa. Super. 1998). As such, there is no per se

rule requiring a new trial when a defendant’s prior criminal activities are

referenced. Id. at 303. Furthermore, when the trial court provides cautionary

instructions to the jury “[t]he law presumes that the jury will follow the




____________________________________________


4 Neither the PCRA court nor this Court evaluated the second prong of the
Strickland test—whether trial counsel had a reasonable basis for her alleged
inaction. The PCRA court denied Appellant’s PCRA petition without a hearing;
therefore, there is no testimony from trial counsel explaining her strategic trial
decisions or describing her trial preparation.

                                          - 11 -
J-S27011-20
J-S27012-20


instructions of the court.” Commonwealth v. Brown, 786 A.2d 961, 971

(Pa. 2001) (citation omitted).

       Applying these criteria to the challenged testimony in the instant case,

the PCRA court concluded that Samuel’s mention of Appellant’s prior arrest

did not rise to the level of depriving Appellant of a fair and impartial trial, and,

therefore, no grounds for a mistrial existed.      Although Samuels’ testimony

alerted the jury that Appellant had some criminal history,5 the PCRA court

recalled that because Appellant’s co-defendant’s counsel instantly lodged an

objection, the court immediately cautioned the jury to disregard Samuel’s

statement that he arrested Appellant.

       The PCRA court then observed the Commonwealth did not intentionally

elicit the testimony. There was a pretrial discussion wherein the trial court

voiced concern regarding any testimony from Samuels indicating that he knew

Appellant from other unlawful activity. The prosecutor stated:

       I already instructed [Samuels]. He arrested [Appellant] for a
       domestic violence incident and knew him through other domestic
       violence incidents as well. I instructed him that he can’t testify to
       the arrest unless questioned upon the defense. I specifically told
       him not to say that in his direct examination.

N.T., 12/1/15, at 24. Obviously, Sheriff Samuels did not heed the prosecutor’s

instruction; however, the PCRA court noted that the Commonwealth, rather



____________________________________________


5We note that one witness made one reference to Appellant’s prior arrest.
Thus, Appellant’s assertion that trial counsel failed to object to “repeated
assertions from the officers,” Appellant’s Brief at 11, has no factual basis.

                                          - 12 -
J-S27011-20
J-S27012-20

than misusing the testimony of Appellant’s arrest, clarified that the sheriff

knew Appellant in a benign context from his tenure as a Housing Authority

officer. N.T., 12/7/15, at 33–34; 42–43.

      Finally and significantly, the PCRA judge, who also presided over the

Appellant’s trial, stated affirmatively that if Appellant’s counsel had requested

a mistrial, he would not have granted it. PCRA Court Opinion, 11/13/19, at

9. This determination was based upon the court’s assessment that Appellant

was not denied a fair trial because of counsel’s failure to object to Sheriff

Samuel’s statement. Id.

      We do not discern any legal error in the PCRA court’s conclusion. In

view of these circumstances, the PCRA court correctly determined that a

mistrial was not warranted, and Appellant was not deprived of a fair trial.

Therefore, Appellant has not demonstrated that he was prejudiced by

counsel’s inaction and he is not entitled to relief on this claim of

ineffectiveness. See Commonwealth v. Johnson, 815 A.2d 563, 576 (Pa.

2002) (“As there is no merit to [the appellant’s] contention that he was

entitled to a mistrial as a result of this incident, counsel was not ineffective

for failing to request one.”); see also Commonwealth v. Tilley, 780 A.2d

649, 653 (Pa. 2001) (counsel will not be deemed ineffective for failing to raise

a meritless claim).




                                     - 13 -
J-S27011-20
J-S27012-20

     Appellant’s second allegation of ineffectiveness assails counsel’s trial

preparation. Appellant’s Brief at 12. The PCRA comprehensively described

and analyzed the contours of this claim:

            [Appellant] claims that the [c]ourt erred in finding “that trial
     counsel was not ineffective for failing to perform pre-trial
     investigation.” In his Amended Petition, [Appellant] specifically
     contended that counsel failed to adequately meet and interview
     defendant to prepare for trial. [Appellant] claimed that counsel
     only met with him two times for about five minutes each.
     [Appellant] argued that as a result, counsel (1) failed to follow up
     with witnesses helpful to the defense that had been identified by
     [Appellant]; (2) failed to present evidence showing that a cell
     phone that had been alleged to have belonged to [Appellant] was
     actually not registered to [Appellant] or anyone connected to him;
     (3) failed to uncover impeachment evidence regarding Cook; and
     (4) failed to uncover other unspecified evidence that could have
     assisted in the defense. This claim is without merit.

                                     * * *

           1. Failure to Follow Up with Witnesses

           [Appellant] specifically identified two witnesses whom he
     claims trial counsel should have presented at trial. First, he
     averred that Crystal Collins [the woman who accompanied
     accomplice Cook to R.M.’s apartment] knew that [Appellant] was
     not present at the scene of the crime. In addition, he claimed that
     the ex-boyfriend of co-conspirator Cook could explain how Cook
     ended up with [Appellant’s] cellphone at the time of the crime.
     However, [Appellant] never proffered any evidence that these
     witnesses were available and prepared to testify on [Appellant’s]
     behalf, and that their testimony actually would have been
     favorable to [Appellant]. As a result, the PCRA [c]ourt properly
     rejected the claims regarding these witnesses without a hearing.
     See Commonwealth v. Pursell, 724 A.2d 293, 306 (Pa. 1999),
     cert. denied, 528 U.S. 975 (1999) (to establish trial counsel’s
     ineffectiveness for failing to call witnesses, defendant must show,
     infer alia, “that the witnesses were available and prepared to
     cooperate and would have testified on [Appellant’s] behalf and
     “that the absence of the testimony prejudiced the [Appellant]”).


                                     - 14 -
J-S27011-20
J-S27012-20

           2. Failure      to   Present   Evidence   Regarding   Cellphone
     Registration

            [Appellant] also contended that due to trial counsel’s
     inadequate preparation, she failed to present evidence that a
     cellphone number attributed to him at trial actually was not
     registered to him or anyone connected to him.            However,
     [Appellant] never identified any such evidence nor proffered how
     he could establish this claim at a hearing. In fact, the phone
     records presented at trial established that the billing name used
     for the phone in question was “Hakim Blatch,” [Appellant’s] name.
     N.T. 12/8/2015 at 185-186.         Absent some offer of proof,
     defendant was not entitled to a hearing on this issue. See
     Commonwealth v. Jones, 811 A.2d 994, 1003 (Pa. 2002)
     (claims of ineffective assistance of counsel are not self-proving
     and undeveloped claims are insufficient to prove entitlement to
     relief).

            3. Failure to Uncover Impeachment Evidence Regarding
     Cook

           [Appellant] argued that additional investigation would have
     uncovered “impeachment evidence to be used against Cook.”
     However, Appellant nowhere specified what such impeachment
     evidence was, and never proffered any evidence to support this
     claim. Therefore, it was properly rejected without a hearing. See
     Jones, 811 A.2d at 1003.

            4. Failure to Uncover Other Evidence

            [Appellant] also contends generally that trial counsel’s
     failure to investigate somehow undermined the defense. He
     states, “[T]he possibilities of what could have occurred with a
     proper investigation are endless.” This kind of vague assertion,
     which leaves the PCRA [c]ourt to guess what [Appellant] is
     claiming, did not entitle [Appellant] to a hearing.

            5. Prejudice

           Finally, [Appellant] has completely failed to aver any defects
     in counsel’s investigation that would give rise to a reasonable
     probability that the outcome of the trial would have been different
     had the investigation been done. As this [c]ourt found in rejecting
     [Appellant’s] weight of the evidence claim on [Appellant’s] direct

                                      - 15 -
J-S27011-20
J-S27012-20

      appeal, the evidence of [Appellant’s] guilt in this case was
      overwhelming.       It included surveillance video depicting
      [Appellant], testimony from a co-conspirator confirming
      [Appellant’s] involvement, testimony from both victims, and
      cellphone analysis conducted on [Appellant’s] cellphone. Id.
      Nothing averred by [Appellant] in the Amended Petition
      undermines confidence in the outcome of this case.

            Accordingly, [Appellant’s] claim of ineffective assistance of
      counsel premised upon counsel’s failure to adequately meet with
      and interview [Appellant] was properly rejected by the PCRA
      court. No relief is due.

PCRA Court Opinion, 11/13/19, at 9–12 (record references omitted).

      On appeal, Appellant offers that trial counsel was ineffective because he

saw “counsel one time in court before trial and then one time just before trial

for about five (5) minutes.” Amended PCRA Petition, 9/23/18 at 5; Appellant’s

Brief at 12.    Appellant pursues this allegation of ineffectiveness under two

theories.   Appellant first contends that trial counsel’s failure to prepare

adequately for trial represented per se ineffectiveness under the United States

Supreme Court decision in United States v. Cronic, 466 U.S. 648 (1984).

In   Cronic,     the   Supreme   Court   recognized   that   there   are   limited

circumstances, for example, the complete denial of counsel, which are so likely

to prejudice the accused that the cost of litigating their effect on a particular

case is unjustified and prejudice upon collateral review is presumed. Id. at

658–659.       Application of the Cronic presumption, however, is limited to

situations where counsel’s actions cause a “total failure” in the relevant

proceedings. Commonwealth v. Fink, 24 A.3d 426, 432 (Pa. Super. 2011)

(citation omitted); see also Commonwealth v. Johnson, 51 A.3d 237, 243

                                     - 16 -
J-S27011-20
J-S27012-20

(Pa. Super. 2012) (en banc) (Cronic is limited to situations “where counsel

has entirely failed to function as the client’s advocate.”). Indeed, in Fink our

Court considered application of the principles set forth in Cronic and noted

that:

        there have been only three circumstances under which this Court
        determined that counsel’s conduct constituted a constructive
        denial of counsel warranting a presumption of prejudice: (1)
        where counsel failed to file a requested direct appeal; (2) where
        counsel failed to file a statement of matters complained of on
        appeal; and (3) where counsel failed to file a requested petition
        for allowance of appeal, thereby depriving the client of the right
        to seek discretionary review.

Fink, 24 A.3d at 432 n.3 (citing Commonwealth v. Reed, 971 A.2d 1216,

1225 (Pa. 2009)).      As Appellant has not alleged that any of these three

situations occurred herein, he cannot demonstrate that trial counsel was per

se ineffective.

        Moreover, Appellant’s reliance on Commonwealth v. Brooks, 839

A.2d 245 (Pa. 2003), and Commonwealth v. Brown, 145 A.3d 196, 203 (Pa.

Super. 2016), to support his position that counsel was per se ineffective is

misplaced. In Brooks, the defendant claimed his counsel was ineffective for

failing to meet with him at all before his capital trial; counsel confirmed that

he could only recall having had one twenty-to-thirty minute telephone

conversation with the defendant prior to trial. Brooks then waived his right to

counsel, and the jury had found him guilty. On appeal, the Supreme Court

vacated his conviction and death sentence, holding that counsel had been

ineffective for failing to meet with his client “even once before his trial on

                                      - 17 -
J-S27011-20
J-S27012-20

capital charges.” Brooks, 839 A.2d at 250; but see Johnson, 51 A.3d at

243 (counsel’s limited pretrial contact with his client was distinguishable from

the attorney in Brooks who “failed to meet with his client at all.”). The Court

in Brown then clarified that the holding of Brooks applies only to those cases

in which the Commonwealth was pursuing the death penalty. Brown, 145

A.3d at 198. As Appellant concedes that he met with trial counsel on two

occasions and was not facing the death penalty at the time of trial, his per se

ineffectiveness claim based on the jurisprudence of these cases is meritless.

      Appellant also claims that trial counsel’s scant trial preparation deprived

him of effective representation under the Strickland/Pierce three-part test.

Appellant reiterates his position that this claim has arguable merit because

trial counsel failed to adequately prepare for his case or consider Appellant’s

theory of the case. Specifically, Appellant mentioned in a letter to current

PCRA counsel the names of witnesses that he would have liked to call in his

defense. Appellant states that if Crystal Collins was interviewed or called as

a witness “she would know the truth that I was not there.” Amended PCRA

Petition, 9/23/18, at 6. Appellant also claims that an unnamed ex-boyfriend

of Ms. Cook was with her the night of the crime and could explain how Cook

ended up with Appellant’s cell phone. Id.

      Appellant, however, does not attest that Ms. Collins and Ms. Cook’s ex-

boyfriend were willing or even able to testify. Therefore, he cannot establish

that his claim has arguable merit. See Commonwealth v. Thompson, 778


                                     - 18 -
J-S27011-20
J-S27012-20

A.2d 1215, 1223 (Pa. Super. 2001) (where a defendant alleges ineffectiveness

for not calling witnesses, he must offer proof that the witnesses were available

and would have testified favorably).6

       Even if this allegation of ineffectiveness had arguable merit, Appellant

could not satisfy the prejudice prong of Strickland. Appellant asserts that

there is a “strong probability that the outcome of the trial would have been

different but for this omission by trial counsel.” Amended Petition, 9/23/18,

at 7. Specifically, Appellant claims that the testimony of Ms. Collins and Ms.

Cook’s ex-boyfriend would demonstrate to the jury that Appellant was not

present during the crime. Id.

             When raising a claim of ineffectiveness for the failure to call
       a potential witness, a petitioner satisfies the performance and
       prejudice requirements by establishing that: (1) the witness
       existed; (2) the witness was available to testify for the defense;
       (3) counsel knew of, or should have known of, the existence of
       the witness; (4) the witness was willing to testify for the defense;
       and (5) the absence of the testimony of the witness was so
       prejudicial as to have denied the defendant a fair trial. To
       demonstrate Strickland prejudice, a petitioner “must show how
       the uncalled witnesses’ testimony would have been beneficial
____________________________________________


6 Appellant further suggests that trial counsel’s performance fell below a
reasonable standard because she neglected to pursue evidence of possible
impeachment evidence against Ms. Cook and failed to investigate whether the
at-issue cell phone number was connected to Appellant. Appellant’s Brief at
14. As previously observed, see n. 4 supra, absent trial counsel’s testimony,
we cannot discern whether counsel had a reasonable trial strategy for not
conducting a further investigation into these evidentiary matters. Such
analysis, however, is not necessary to resolve whether counsel was
ineffective, as we have decided that this claim does not have arguable merit.
See Spotz, 84 A.3d at 311 (if a petitioner fails to prove any Strickland
prongs, the ineffectiveness claim fails.).


                                          - 19 -
J-S27011-20
J-S27012-20

      under the circumstances of the case.” Thus, counsel will not be
      found ineffective for failing to call a witness unless the petitioner
      can show that the witness’s testimony would have been helpful to
      the defense.

Commonwealth v. Sneed, 45 A.3d 1096, 1108–1109 (Pa. 2012).

      Appellant does not support his averment that Ms. Cook and the

unidentified ex–boyfriend would provide beneficial information regarding his

presence at the crime scene. Devoid of any actual facts, Appellant cannot

demonstrate a probability that the outcome of the trial would have been

different if the jury heard from these witnesses. As the failure to investigate

these witnesses was the basis for Appellant’s averment that counsel’s trial

preparation was deficient, the PCRA court correctly determined that Appellant

was not entitled to relief.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/6/20




                                     - 20 -